 CARPET LAYERS, LOCAL 1233475WE WILL NOTtellour employees that production workers will not be per-mitted to perform maintenancework, that they will bereplaced, that the plantwill be closedand that thepresident will pull the switch if they choose to berepresented by a union, promise our employees raises or grant them wageincreases for the purpose of persuading them not to join or assist a union, orin any other manner interferewith, restrain,or coerce our employees in theexercise of their rights to self-organization,to form, join, or assist any labororganization,tobargaincollectivelythrough representatives of their ownchoosing,to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrain from any or all ofsuch activities.All our employees are free to become or remain, or to refrain from becoming orremaining, membersof any labororganization.SAMUELS&COMPANY, INC,Employer.Dated-------------------By-------------------------------------------(Repiecrutatn'e)(Title)NOTE -Notifythe above-named employees if presently serving in the ArmedForces of the United States of their right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, SixthFloor,Meacham Building, 110 West Fifth Street, Fort Worth, Texas 76102, Tele-phone 335-4211, Extension 2145.Carpet,Linoleum & Soft-Tile Layers Local 1238 and its agent,Robert T. WolfeandNielsen Bros.,Inc.Case 19-CC-273.Au-gust 10, 1966DECISION AND ORDEROn November 2, 1965, Trial Examiner David F. Doyle issued hisDecision in the above-entitled proceeding, finding that the Respond-ent Union had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondent Union filed excep-tions to the Trial Examiner's Decision, with a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Jenkins, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire record160 NLRB No. 39 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Order.]1Member Fanning concurs in this Decision in view of the record before the Board andIn the absence of evidence establishing that Nielsen was a joint employer with J & J andMaster of the employees represented by the Respondent, or that Nielsen was an ally ofJ & J and Master. In this connection, the 'Respondent neither pleaded nor attempted toprove that Nielsen, J & J, and Master were or have been joint employers Furthermore,while Respondent, in its pleadings, offered as an affirmative defense that Nielsen, J & J,and Master were allies, Respondent offered no evidence to establish such defense, and theevidence presented in this proceeding, including the stipulation of facts, was directed toproving that J & J and Master were in fact independent contractors. Moreover, Respond-ent made no exception to the Trial Examiner's failure to consider the validity of suchdefenseIn these circumstances,Member Fanning finds it unnecessary to determinewhether a different holding would be appropriate if Nielsen was in fact a joint employerwith, or an ally of, J & J and Master.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding with all parties represented was heard by Trial Examiner DavidF.Doyle in Seattle, Washington, on June 22, 1965, on complaint of the GeneralCounsel and answer of the Respondents. The issue litigated was whether theRespondents'had violated Sections 8(b)(4)(i) and (ii)(B) and 2(6) and(7) of theAct, by certain conduct more fully described hereinafter.'At the hearing, the parties were represented by counsel and were afforded a fullopportunityto introduce evidence,to examineand cross-examine witnesses, and tofile briefson the issues.The parties filed well-reasoned briefs which have been care-fully considered.Upon the entire record and upon my observation of the witnesses, I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF NIELSEN, J & J, AND MASTERThe complaint and certain admissions in the answer establish the following facts:Nielsen is a Washington corporation with its principal office at 2032 NW. MarketStreet, Seattle,Washington. It is engaged at that location and at three additionallocations in the Greater Seattle area in the retail sale of carpeting. During the yearprior to theissuanceof the complaint, Nielsen purchased and received directly frompoints outside the State of Washington carpeting and other materials valued inexcess of $50,000, and during the same period had a gross volume of businessexceeding $500,000.John A. Anderson, an individual proprietor doing business as J & J, has its princi-pal office in Seattle,Washington, and is engaged in the business of laying andinstalling carpeting.Robert Alley and Niel Hollow are partners doing business as Master CarpetService, herein calledMaster, and have a principal office at Seattle, Washington,and are engaged in the business of laying and installing carpeting.1 In this Decision,Nielsen Bros,Inc , is referred to as Nielsen;a business firm doingbusiness as J & J Carpet Service is referred to asJ & J ; and asecond business firm doingbusiness with Nielsen named Master Carpet Service is referred to as Master,Carpet,Linoleum&Soft-Tile Layers Local 1238 is referred to as the Union,and RobertT Wolfe,agent of the Union, as Wolfe;the National Labor Relations Board, as the Board, theGeneral Counsel of the Board and his representativeat thehearing as the GeneralCounsel,and the Labor-Management Relations Act, as amended,as the ActThe original charge in this proceeding was filed on February15, 1965 Anamended chargewas filed on March 8, 1965, and a second amended charge was filedon March 19, 1965The complaint herein was issued by the Regional Director,Region 19, on March30, 1965It should be noted that all dates in this report are in the year 196'5 unless specified other-wiseThe name of Wolfe,business agent of the Union,was corrected on motion at theheating to Robert TWolfe,not 'RobertF. Wolfe CARPET LAYERS, LOCAL 1238477Upon the pleadings and the record as a whole, it is found that Nielsen, J & J,and Master are and at all times material herein have been employers, and Nielsenis engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is conceded, and 1 find, that the Union is, and at all times material herein hasbeen, a labor organization within the meaning of Section 2(5) of the Act.The pleadings also establish that Respondent Wolfe is, and at all times materialherein, has been the business representative of the Union and its agent within themeaning of Sections 2(13) and 8(b) of the Act.It is also established by the pleadings and the record herein that at all timesmaterial to the issues, the Union has been the recognized collective-bargainingrepresentative of the employees of both J & J and Master, who are employed asjourneymen carpetlayers, apprentices, or helpers. It is also established that theUnion has been and is a party to collective-bargaining contracts with J & J andMaster, covering these employees.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issueThe complaint in substance alleges that (1) for a period of time prior to Feb-ruary 15, the Union had been engaged in a labor dispute with J & J and Master,concerning the failure of the later companies to tender timely payment of moneysdue for health, welfare, and pension benefits under the collective-bargaining con-tracts referred to above; and (2) beginning on February 15, and continuing untilMarch 23, the Union, under the direction and supervision of Wolfe, picketedNielsen at its retail store at 2032 NW. Market Street, Seattle, Washington, dailyexcept Sundays and Mondays, in support of the Union's demand that Nielsen enterinto a contract with the Union, whereby Nielsen would guarantee the payment ofthe aforementioned benefits by J & J and Master or by any other contractorutilized by Nielsen to install carpeting sold by it.In connection with the last statement it should be noted that shortly after the com-mencement of the picketing at Nielsen, the arrearages of paymentswere fully paidupby J & J and Master, but that the picketing continued until enjoined by theappropriate U.S. District Court on March 23, 1965.The General Counsel contends that this picketing had as an object: (a) to forceor require Nielsen to cease doing business with J & J or Master, or (b) to forceand require customers and suppliers of Nielsen to cease doing business withNielsen, thereby constituting conduct in violation of Section 8(b) (4) (i) and (ii)Bof the Act.The Union in its answer alleged and at the hearing contended that: (1) the solepurpose of its picketing was to support the Union's demand that Nielsen assume itsproper responsibility for the costs of installing the carpeting it sold to its customerson an installed basis; and that the payment of arrearages of sums due the Union byJ & J and Master was immaterial to the objects and purposes of its picketing; (2)that the Union's conduct at all times wasprimaryin nature and protected by theAct; and (3) that the General Counsel has not established the allegations of thecomplaint by a preponderance of the evidence.B. The stipulation of factsThe facts of this controversy are set forth in a stipulation of counsel and in therelatively brief testimony of several witnesses. This testimony is of such a nature,that it is, for all practical purposes, undisputed.The stipulation of counsel sets forth the main substance of the controversy. Thisstipulation reads as follows: 2Mr. CASSIDY: In an off-the-record discussion with General Counsel a stipula-tion was prepared and I will now proceed to read it into the record.Nielsen, a Washington corporation, is engaged in the retail sale of carpeting.Its principal office and one of its retail outlets is located at 2032 Northwest2 The stipulation is set forth verbatim, except that I have deleted some repetitious ref-erences to the full names of the business concerns and the Union ; no other change has beenmade. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarket Street,Seattle,Washington.Nielsen's other stores are located in Lynn-wood,Bellevue and Burien, Washington,but the picketing here, involves onlyits store at 2032 Northwest Market Street, Seattle, Washington.For many years prior to February 15, 1965, Nielsen has contracted withseveral independent contractors to lay and install carpeting sold by it. At alltimes material herein Nielsen has utilized two independent contractors for thepurpose, namely,J & J and Master.Nielsen has agreed to give J & J and Master first call on all installationrequirements.J & J, the sole proprietorship of John A.Anderson,maintains an office inhis home and the shop premises adjacent to Nielsen'sLynnwood store. Theshop consists of approximately 900 square feet of space leased from Nielsen atthe rate of$50 per month.J& J owns two panel trucks and installation toolsand customarily employs two employees.By oral agreement with Nielsen,J & J furnishes installation material such as tack strips,tapes, nails and Nielsenfurnishes the carpeting,pad and necessary metal trim. Nielsen does not super-vise the installation but inspects the final product before payment.Nielsen paysJ & J at the rate of$1.30 per yard unless another rate is specifically negotiatedfor carpet installation,and no other payment is made by Nielsen.J & J main-tains its own books and records, prepares its own payroll,submits necessarywage and tax withholding,and pays for all maintenance and insurance costs.Nielsen keeps no records for, makes no purchase for, nor furnishes any serviceto J & J,except the payment of the flat rate installation fee and on occasioncalls to the Union for permission of its contractors'employees to performovertime work.At all times material,theUnion has been the collective bargaining repre-sentative of the carpet layers, apprentices and helpers employed by J & J andMaster and has had written collective bargaining contracts with J & J andMaster. At various times prior to February 15, the Union has alleged thatJ & J and Master have failed to make timely payments to the health and wel-fare trust fund and to the pension plan, trust fund, as required under saidcollective bargaining agreements.Since February 15, all delinquencies havebeen paid.The Union commenced picketing Nielsen on February 15, 1965, and con-tinued the picketing as alleged in the complaint and admitted in the answer.Nielsen employs one individual in its warehouse who cuts and on occasionsews carpeting in the warehouse,but does not directly employ employees whoinstall carpeting at customers'premises.TRIAL EXAMINER:All right, we will stop there for a moment.Mr. NIELSEN:I don't have any corrections to make.Mr. CASSIDY:That is the end of the stipulation.It seems to me that this is a proper place to note that the record does not disclosethe number of salespersons,etc. employed by Nielsen,but it is certain,that at leastJerry E. Reep was employed as a salesman by Nielsen during March,when thepicketingwas proceeding.Reep testified herein.C. The testimonyIn addition to the stipulation,Lloyd J. Nielsen,one of the brothers,testifiedwithout contradiction as to the commencement of picketing at his Market Streetstore.Nielsen testified that on Monday, February 15, 1965, he was at home atapproximately 9:30 in the morning when he was notified by his brother and partner,John Nielsen,that the store was being picketed.He went to the Market Street storeimmediately and took a good look at the picket. He then asked John why thestore was being picketed.When John said that he did not know, the witness thentelephoned to Robert Wolfe, the business agent of the Union. The telephone con-versation withWolfe took place about noontime.Nielsen askedWolfe why hisstore was being picketed,and why they had not been notified in advance that therewas some grievance.Wolfe said that the picket sign was explanatory.Nielsen hadnoticed that the picket sign bore the following legend:NIELSEN BROS.NON-UNIONDOES NOTHAVE CONTRACTS WITH CARPET-LINOLEUMAND SOFT-TILE LAYERS LOCAL 1238.Nielsen,in this phone conversation, told Wolfe that his company did not hirecarpetlayers and had no reason to have a contract with the Union.Wolfe said, that CARPET,LAYERS, LOCAL 1238479the reason the Union was picketing Nielsen,was that the Union wanted Nielsen,"to have a contract to guarantee the payment of health and welfare,wages and allfringe benefits,the same as Frederick and Nelson had," with the Union.(Frederickand Nelson is a large department store in Seattle which sells carpets.)Nielsen then told Wolfe that he still felt that as long as his company did nothire carpetlayers,theywere not obligated to have such a contract with theUnion.Wolfe said that J & J and Master,the contractors with Nielsen,were notpaying their health and welfare fees and that the Union was forced to sue them tocollect.Nielsen replied that the payment of the health and welfare and'pensionfees of J & J and Master was not his responsibility.Thomas P. Nielsen,the second partner, testified to an incident which occurred onMarch 17, at the Market Street store.On that date the store was still being picketed.On that date the witness received a telephone call from the truck dispatcher of acompany, which was engaged in delivering some carpet to the store.The dispatchertold Nielsen that they did not want to deliver the roll of carpet to the store becausethe store was being picketed.Nielsen told the dispatcher that some other truckshad delivered carpeting without incident.Then the dispatcher said that the truckwould deliver the carpet but not at the front door, the usual point of delivery; thetruck would go around the corner from the store and Nielsen could pick up thecarpet at that point. In accordance with this plan, the truckdriver drove around thecorner, onto NW. 56th Street and Thomas Nielsen and the driver pulled the rollof carpet out of the truck, and carried it across an alley, and into the back entranceof the store.In the course of cross-examination,Thomas Nielsen admitted that an advertise-ment in the Seattle Times of Thursday,March 18, was authorized by the Com-pany. This advertisement states the following:We measure it!We sew it!We install it!We guarantee it!All at one lowpackage price!Thomas Nielsen also admitted that between February 15 and March 23, theCompany placed in the front window of the Market Street store a card reading"THIS IS A UNION SHOP."This was a card of the conventional type; and hadbeen issued by the Union to Master.Itwas stipulated that this card had beenreceived from Master by Nielsen.Floyd E. Reynolds testified that he was a truckdriver for Interstate Freight Linesand on one occasion he had delivered carpet to Nielsen,by delivering it to a streetnear an alley at the rear of the store.He helped Thomas Nielsen carry the carpet-ing across the alley and into the rear door of the store.Jerry L. Reep testified that he had been employed as a salesman by Nielsen dur-ing the picketing in March. He testified that he made a call at the home of a cus-tomer during this period. The customer was satisfied with the carpeting,but thentold Reep that he would not place his order with the Company,"until it had settledits labor trouble."Robert T. Wolfe was called as a witness both by the General Counsel and counselfor the Union.When called by the General Counsel he testified that he was anofficer of the Union; and he identified a copy of a contract between the Union andthe Employers of Linoleum Layers Local No. 1238, of Seattle. He said that the con-tractwas one which the Union had with certain employers in the linoleum andcarpet industry in the Greater Seattle area.In this document there is the following provision:1.Contract PieceworkWhere an employer contracts out any of the work covered by this agree-ment, he shall require as a condition of the sub-contract,that the subcontractoraffoid to its employees the wages,hours and working conditions contained inthis agreement.In the event that the subcontractor fails to provide such wages,hours and working conditions to its employees,the original employer shallremain liable for such wages, hours and working conditions.33This contract is in evidence as General Counsel's Exhibit 2. 480DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter having his attention called to the paragraph,Wolfe was asked by the Gen-eral Counsel if that paragraph represented the kind of agreement or obligation thatthe Union wanted Nielsen to assume with respect to the contractors that it utilizedin the installation of the carpeting which it sold? The witness answered,"Yes, wewanted an agreement that they would be responsible."The next question put to the witness was by counsel for the Union.He askedthe witness to read the paragraph again and to explain his answer in regard to thisspecific paragraph.Wolfe answered,"Well I have read it. We were not interested inthe union security, other thmgs that are in this agreement.That is why I answeredthe way I did, we wanted a contract that they would be responsible for the paymentof wages and fringe benefits."On being recalled later as a witness by counsel for the Union, Wolfe testifiedthat he was the financial secretary and business representative of the Union and itschief executive officer. He stated that he authorized the picketing at the store of theCompany and he instructed the picket to talk to no one and to answer no questions.He instructed the pickets further, that deliveries were to be permitted to the store;if the drivers of delivery vehicles were asked if they could go through the picketline, he was to answer in the-affirmative;any other questions were to be referred toWolfe, himself.The picket was directed to patrol only in front of the store. Wolfesaid that on several occasions he received phone calls from trucking companiesinquiring about making deliveries at the store and he told them that they couldmake deliveries because the Union was only advertising to the public.He alsostated that he bad never discussed the picketing with theemployeesof Nielsen.Wolfe also explained the mechanics of the collection of health, welfare,and pen-sion payments.He said that these payments were made to a board of trustees, whoadminister these funds.The trustees are chosen by joint action of the Union andthe employers.If an employer became delinquent in the payment of health, welfare,or pension payments,the administrator of the plan or the trustees notified theemployer by mail that he was delinquent.If the delinquency continued, theemployer was sent a second notice of delinquency.If the employer continued to bedelinquent for a period of 90 days,then the matter was turned over to the attorneyfor the trustees of the fund who instituted legal action for collection.Wolfe saidthat the trustees had on occasion in the past started lawsuits for the collection ofsuch arrearages but that the Union itself did not initiate lawsuits to collect thesepayments.Wolfe then testified that, "The purpose of the picketing was to let people knowthat Nielsen Bros. was not responsible for the labor they sold." He also stated thatthere was no action that J & J or Master could take which would have broughtabout the removal of the picket line. Wolfe again reiterated that the Union in itspicketing sought,"an agreement that they(Nielsen)would be responsible for thelabor they sold." Wolfe stated that the Union did not seek to have Nielsen ceasedoing business with J&J and Master, because members of the Union wereemployed by the latter two firms.On cross-examination by the General Counsel Wolfe stated,that at a meeting inJanuary the membership of the Union authorized the executive board to expendsome of the money in the union defense fund to picket some employers,particu-larly a class of employers who utilized contractors,and who had not obligated them-selves to guarantee the payment of the Union's wages and fringe benefits, includingthe payment of certain sums for health,welfare, and pensions.Wolfe testified further, that pursuant to this authority he decided that the Unionwould picket Nielsen. At the time, J & J and Master were delinquent in paying con-tributions to the health and welfare trust and to the pension trust. Wolfe said thatin January,the trustees had sued J & J and Master4and ultimately collected theindebtedness which those firms owed to the trustees.After some consultation withcounsel for the Union as to the progress of this lawsuit the witness replied that, "wehad already taken care of the collection problem before we ever started picketing,"at Nielsen's.As the reader must have noted,there exists no substantial conflict in the testi-mony of the witnesses.The brothers Nielsen,Reynolds, and Reep testified candidly,succinctly,and to the point. This record contains not a scintilla of any evidencewhich would cast any doubt upon the veracity and accuracy of this testimony. Icredit the entire testimony of the named witnesses.4At that timeMaster was called Carpet Craft. CARPET LAYERS, LOCAL 1238481Robert T. Wolfe also testified in a candid and frank manner. I am willing tocredit all of his testimony except that portion which deals with the object of theUnion in the picketing of Nielsen. That point is the crux of this case, and in myjudgment, the Union's conduct in this picketing, had a much wider and broaderobject than Wolfe in his testimony, either knowingly or unknowingly, admitted. Myreservation on this point is explained at some length hereinafter.Concluding FindingsUpon a consideration of the evidence, certain basic facts of this case are clearlyestablished. First, it is admitted that the contractual arrangements of Nielsen, J & J,and Master had existed for a number of years prior to the commencement ofthisparticular picketing. Second, it must be noted that both J & J and Masterrecognized the Union and had a contract with the Union which governed wages,hours, and working conditions of the employees of J & J and Master who workedat the trade of laying carpet or linoleum. Apparently the relationship of Nielsen, J & J,Master, andthe Unionwas satisfactory, or at least uneventful, until the initiationof the picketing here under scrutiny. Third, it appears certain, beyond any questionof doubt, that the act which precipitated the present controversy between Nielsenand the Union, was the failure of J & J and Masterto pay money-thosesumswhich those companies should have paid to the health and welfare trust plan andthe pension trust plan. Stated simply, those two companies breached their contractwith the Union in regard to the payment of those sums. In his testimony, Wolfestated that when such a delinquency occurred, the trustees of the funds gave aseries of notices of delinquency to the delinquent employer and when payment wasnot subsequently made, the trustees of the plan then instituted suit for the moneyin the State courts, on the basis of the contract. Wolfe testified that in a prior year,the trustees of the health and welfare plan and the pension plan had been forced totake legal action against J & J and Master for the collection of delinquent payments.controversy, the trustees promptly placed the collection of these sums in the handsof their attorney, and these arrearages were paid by J & J and Master, prior to, orshortly after, the initiation of the picketing at Nielsen.To all of these events Nielsen was a complete stranger. Nielsen employed nocarpetlayers, so it came as quite a shock to the brothers to find their store picketedon the morning of February 15. Upon a consideration of all the testimony, itappears that this picketing was in the nature of a most dubious experiment on thepart of the Union. J & J and Master had breached the contract, but through legalaction instituted by the trustees, they had been brought to account and paid in full.At that point, the Union decided that it would avoid the law's delays and burdensin the future by having a more responsible party act as surety or guarantor for J & Jand Master. As the Union viewed the field of possibleguarantors,Nielsen, as acontractual relation of J & J and Master, became the logical target. Nielsen had nocontractual relations with the Union, and had done nothing adverse to any interestof the Union. Apparently, Nielsen's only offense and only attraction was that itwas a more responsible, and perhaps more solvent, employer than J & J and Master.Be that as it may, it is clear in the testimony of Wolfe, repeated severaltimes, that theUnion's demand on Nielsen was that it become the guarantor or surety for I & J andMaster as to the payment of all sums due under the contract between those twocompaniesand the Union, a document to which Nielsen was in no way privy. Niel-sen was not agreeable to being forced by picket-line activity to become the guarantoror surety of J & J and Master,so itfiled the instant charge with the Board.In a well-written brief, the Union sought to justify its conduct on the ground thatthe Union had a primary dispute with Nielsen; that this picketing was conducted ina peacefulmanner atthe premises of Nielsen, theprimaryemployer, and that thepicketing did not have as an object, one which is proscribed by the Act. In supportof this argument, the Unionrelies on the Board'sDecision inLocal 1066, ILA(Wiggin Terminals, Inc.),137 NLRB 45. However, I am not persuaded to this viewfor severalreasons.The General Counsel contends that the conduct here disclosed is a violation ofSection 8(b)(4)(i) and (ii) (B), and herelies substantially on the Board'sDecisioninBakery Wagon Drivers Local Union No. 484 (Sunrise Transportation Company),137 NLRB 987. This case is very close to being on all fours with the facts of theinstant case.InBakeryWagon Drivers Local Union No. 484, supra,the union257-551-67-vol. 160-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDsought to enforce an agreement with Continental Baking Company under which Con-tinental had orally committed itself to be responsible for the terms and conditionsunder which the drivers of any independent carrier utilized by the company in thedelivery of its products worked and more particularly, Continental agreed that theterms and conditions of the contracts between the independent carriers and the unionwould be the same as those in the contract between Continental and the union Thisoral agreement wa's honored by the parties for several years and then Continental re-fused to honor it, when one of its contract carriers, Sunrise Transportation, was al-legedly delinquent in not paying Bakery Wagon Drivers wages and fringe benefits.Sunrise Transportation employed some driver-salesmen of Bakery Wagon DriversLocal 484 and one employee who belonged to an over-the-road local of the Teamsters.The union then induced a partial strike of Continental's employees for the purpose,among other things, of having Continental renew its commitment to guarantee thepayment of wages, health and welfare, etc., by its contract carriers. The Board foundthat such conduct constituted a violation of Section 8(b) (4) (i) and (ii) (A),because it involved an object of entering into an illegal "hot cargo" agreement. TheBoard also found that the Union's conduct violated Section 8(b)(4) and (ii)(B),stating:We find, further, that Respondent's admitted inducement of the employees ofContinental and Oroweat to engage in partial strikes violated Section 8(b)(4)(i) and (ii) (B) of the Act. With respect to the inducement of Continental'semployees, Respondent concedes that it was seeking to compel Continentaleither to reinstitute the guarantee or to have its delivery services performed inaccordance with its own contract with Respondent Union. It is obvious that thealternative avenue of conduct left open to Continental would require a cessationof business with Sunrise. It is therefore apparent that an object of Respondent'sconduct was to force Continental to cease doing business with Sunrise.The Board's decision was enforced inBakeryWagon Drivers Local Union No.484 v. N.L.R.B.,321 F.2d 353 (C.A.D.C.), where the court observed as to the8(b)(4)(B) violation:IV. The union further contends that the Board erred in its application ofsubsection (B) to the events at Continental. The Board opinion, in pertinentparts, states:.With respect to the inducement of Continental's employees, Respondentconcedes that it was seeking to compel Continental either to reinstitute theguarantee, or to have its delivery services performed in accordance with itsown contract with Respondent Union. It is obvious, that the alternativeavenue of conduct left open to Continental would require a cessation of busi-ness with Sunrise. It is therefore apparent that an object of Respondent's con-duct was to force Continental to cease doing business with Sunrise. [CitingCarpenters' Union v. Labor Board,357 U.S. 93, 42 LRRM 2243 (1958), com-monly known as the Sand Door case.] .The union contends that it has a "legitimate primary dispute" with Conti-nental, and that the cessation of business with Sunrise is purely an incidentalresult, rather than an "object," of its activities.The union never, however, statesveryclearly the exact nature of the "legiti-mate primary dispute" with Continental. It did not become a legitimate primarydispute simply because theunionwas attempting to obtain or enforce an agree-ment with Continental.Carpenters' Union v. Labor Board, supra; Labor Board V.Denver Bldg. Council, supra,Note 9. The union seems to suggest that it was onlydemanding compliance with the blanket no-subcontracting clause, which would belegal. This contention is refuted by the record, which clearly shows that the unionwas demanding not just a blanket no-subcontracting clause, but the cessation ofbusiness with non-complying subcontractors. We do not understand the Boardorder to prohibit the union in the future from demanding compliance with theno-subcontract clause. As we understand the Board's order, it only prohibitssuch a demand when it is used to compel Continental to interfere in the labordisputes of Sunrise. In other words, the union may not threaten Continentalwith enforcement of the blanket no-subcontracting clause in order to effectuatean arrangement whereby Continental will subcontract only with employerswith whom the union has no labor dispute. Any such use of the clause would CARPET LAYERS, LOCAL 1238483destroy the basic premise upon which subcontracting clauses, which prima facieviolate subsection(B), are permitted,i.e., that the union is seeking to protectsome legitimate economic interest of the employees of Continental,and notjust using its position at Continental to enforce its demand against subcon-tractors.Upon the facts here, in my judgment the rationale ofWiggin Terminals,supra,cannot be accepted;the Board's later decision inBakeryWagon Drivers LocalUnion No. 484, supra,enforced by the Court of Appeals seems much morepersuasive.Furthermore,ithas been said that a determination of what isprimaryand whatissecondaryactivity in a labor dispute must be based on a consideration of all thefacts in each case.In this case,it seems to me that the very terminology used bythe Union in its demand and the contractual arrangements demanded by the Unionrequires a finding that J & J and Master were the primary employers,and primarydisputants.J & J and Master employed members of the Union,and had contractualrelations with the Union.J& J and Master failed to pay certain sums according tothe contract and the trustees took legal action against J & J and Master to collectthe sums due. To this point,the trustees'action was in accordance with all tradi-tional proceedings at contract law-the party to the contract who promised paymentis the party primarily liable for fulfillment of the contract.In the law of suretyshipthe aggrieved party to contract may not maintain an action against the guarantoror surety until legal remedies against the primary obligor have been exhausted.Similarly here,the Union sued the parties with whom it had a dispute-a disputebased upon the nonperformance of the two employers.Then,not satisfied with thislegal remedy,the Union sought by its picket line to force Nielsen to become theguarantor or surety for the payment of health and welfare and pension fees by J & Jand Master.Inmy judgment,this conduct was in violation of the Act and dis-ruptive of all stability in labor relations.It violated Section 8(b) (4) (i)and (ii)(B) because, to paraphrase the Decision of the Court of Appeals inBakery WagonDrivers Local Union No. 484,it is clear that the Union picketed to force Nielsento guarantee the payments of J & J and Master,but in this conduct there existedan implicit alternative open to Nielsen,to cease doing business with J & J andMaster, and then perform carpetlaying itself with its own employees,or obtain theservices of a new contractor-installer of such financial reliability as to satisfy theUnion. Therefore,I conclude that an object of the Union's picketing was to forceNielsen to cease doing business with J & J and Master.This conduct of the Unionviolated the Act as set forth in the complaint.Also, this conduct,if declared lawful,would be disruptive of all presently stablelabor relations.Employing these picket line tactics,any union could force andrequire our largest manufacturing companies, such as the industrial giants in theautomobile,aircraft,ormissile fields to become guarantors for the payments ofhealth, welfare, and pension funds for a veritable host of independent contractorswho supply component parts or perform some special service for the industrial giant.The refrain of the Union's argument here, is that it sought to force Nielsen to beresponsible for the labor that went into the completed job or product.While thismay sound somewhat plausible, when first heard,it loses all practicality and per-suasiveness when applied to anything except the simplest type of employer relation-ship. In the complexity of our present industrial life, the Union's surface,argumentcannot be accepted.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Union,as set forth in section III, above,occurring in connec-tion with the business operations of the Company,J & J, and Master described insection I, above, have a close, intimate,and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Union has engaged in certain unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following conclusions of law:1.Carpet, Linoleum & Soft-Tile Layers Local 1238 is a labor organization withinthe meaning of Section 2(5) of the Act.2. Nielsen Bros., Inc., J & J Carpet Service, and Master Carpet Service areemployers and Nielsen Bros., Inc. is engaged in commerce within the meaning oftheAct.3.By engaging in, or inducing and encouraging employees of Nielsen Bros., Inc.to engage in, a strike or a refusal in the course of their employment to performservices and by threatening, coercing, and restraining Nielsen Bros., Inc , with anobject of forcing or requiring Nielsen Bros., Inc., to cease doing business with J & ICarpet Service and Master Carpet Service, the Union has engaged in unfair laborpractices within the meaning of Section 8(b)(4)(1) and (ii) (B) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSections 2(6) and (7) and 8(b)(4) of the Act.RECOMMENDED ORDERUpon the entire record in the case and pursuant to Section 10(c) of the Act andin order to effecutate the policies of the Act, I hereby recommend that Carpet,Linoleum & Soft-Tile Layers Local 1238, its officers, agents, representatives, suc-cessors, and assigns, shall:1.Cease and desist from: engaging in, or inducing or encouraging employees ofNielsen Bros., Inc., or any other person engaged in commerce or in an industryaffecting commerce, to engage in, a strike or a refusal in the course of their employ-ment to perform any services, or threatening, coercing, or restraining the afore-mentioned employer by picketing the Market Street store, Seattle,Washington,where an object thereof is forcing or requiring Nielsen Bros., Inc., or any otherperson engaged in commerce to cease doing business with I & I Carpet Service orMaster Carpet Service.2.Take the following affirmative action which is necessary to 'effectuate thepolicies of the Act:(a) Post in Respondent Union's business offices and meeting halls, copies of theattached notice marked "Appendix." 5 Copies of said notice to be furnished by theRegional Director for Region 9, after being duly signed by offical representativesof the Respondent Union, shall be posted by the Respondent Union immediatelyupon receipt thereof, and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by the Respondent Union to ensure thatsuch notices are not altered, defaced, or covered by any other material.(b) Furnish to the Regional Director for Region 19, signed copies of said noticesfor posting by Nielsen Bros., Inc., that company being willing, in places wherenotices to employees are customarily posted. Copies of said notice to be furnishedby the Regional Director, shall, after being signed by Respondent Union as indi-cated, be sent forthwith to the Regional Director for disposition by him.(c)Notify the Regional Director for Region 19, in writing, within 20 days fromthe date of receipt of this Decision, what steps the Respondent ha staken to complyherewith.6IT IS FURTHER RECOMMENDED that unless the Respondent Union shall, within20 days from the date of receipt of this Decision notify said Regional Director inwriting that it will comply with the foregoing recommendations, the National LaborRelations Board issue an order requiring the Respondent Union to take the actionaforesaid.In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforieng an Order" shall be substituted for the words, "a Decisionand Order."aIn the event that this Recommended Order is adopted by the Board, paragraph 2(c)thereof shall be modified to read : "Notify said Regional Director, in writing, within10 days from the date of this Order, what steps Respondent has taken to comply herewith." GROCERS SUPPLY COMPANY, INC.485APPENDIXNOTICE TO ALL OUR MEMBERS AND TO ALL EMPLOYEES OFNIELSEN BROS.,INC., SEATTLE,WASHINGTONPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT engage in, or induce, or encourage employees of NielsenBros.,Inc., of Seattle,Washington, or any other person engaged in commerceor in an industry affecting commerce, to engage in, a strike or in a refusal inthe course of their employment to perform any service for their employer orthreaten, coerce, or restrain Nielsen Bros., Inc., of Seattle,Washington, bypicketing itsMarket Street store, Seattle,Washington, where an object thereofis forcing or requiring Nielsen Bros., Inc. or any other person engaged in com-merce or in an industry affecting commerce to cease doing business with J & JCarpet Service and Master Carpet Service, Seattle, Washington.CARPET, LINOLEUM & SOFT-TILE LAYERS LOCAL 1238,Labor Organization.Dated-------------------By-------------------------------------------ROBERT T WOLFF, RepresentativeThis notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 327Logan Building, 500 Union Street, Seattle, Washington 98101, Telephone 583-7542.The GrocersSupply Company,Inc.andOffice and ProfessionalEmployees InternationalUnion, AFL-CIO, Petitioner.Caseg3-RC-2636.August 11, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer C. L. Mosher, of the National Labor Relations Board. TheHearing Officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Brown andZagoria].Upon the entire record in this case, the Board funds :1.The employer is engaged in commerce within the meaningof the Act and it will effectuate the purposes of the Act to assertjurisdiction herein.2.The labor organization involved claims to represent certainemployees of the employer.3.A question affecting commerce exists concerning the represen-tation of certain employees of the Employer within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.160 NLRB No. 41.